Case: 3:20-cv-00224-NBB-RP Doc #: 66-26 Filed: 02/02/21 1 of 2 PageID #: 946




                 EXHIBIT 26
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-26 Filed: 02/02/21 2 of 2 PageID #: 947



                                          FACILITY USE APPLICATION AND PERMIT
                                             LAFAYETTE COUNTY, MISSISSIPPI
                                                                                                            Permit Number


 This application Is to be completed by the individual or entity representative desiring to use any County facility for a particular date and
 time. Use permits will be issued through the County Administrator's office (236-2717) entitling the applicant to use such facility in a
 manner which will minimize disruption of County operations and community activities and maximize equal acCess to such facilities by all
 citizens, By submitting this application, the designated Individual or organization agrees to be legally responsible for any damage
'thereto and costs of cleanup.*

 BUSINESS NAME:           0 .3110/ 9-5 4 J .rre-   trNM' $'0'\ 4'1-        DATE:

 CONTACT NAME:                   4r            1-4,A t. CL14 MO            TELEPHONE NUMBER: • TO                   fig i t   3756

 ADDRESS:                 1440 ereAtAZ,,S0C- Si

                             4180ipliv• l TA/
 EMAIL:                 V1A {Apt . Hi          4-1-1.46.-it-
DATE OF                                                                    START TIME
                                                                                                     X60
MEETING/EVENT:           3/9 — 3/q t ZOI                                   AND DURATION:

 COUNTY FACILITIES: (PLEASE CHECK ONE)

          SQUARE COURTHOUSE                        CHANCERY BUILDING                 COUNTYEXTENSIONSERVICE
                    Grounds                              Grounds                          Auditorium
                    Large Courtroom                      Courtroom -#1

              Nit   Small Courtroom                      Courtroom #2

                                                         Courtroom #3

                                                         2" Floor Board Room

OTHER:


EXPLANATAION
          OFUSE:                            Pi IAA,'" —A9r                  P;qe>76' "                                         "

                                                                   AGREEMENT
                                                        NON-LIABILITY
           By submitting this •eke n, the ndersigned agrees to be responsible for any material damage to the premises resulting from the
undersigned's use of the sig ted acility. T e undersigned also agrees to hold Lafayette County, Its officials and employees harmless as to any
claim arising out of the u •ars    e of th premises.
SIGNATURE:



                                                                 PERMIT

                                     GRANTED                              DENIED (see attached)



                                                      COUNTY ADMINISTRATOR
  *Prior notice given at least 5 days In advance
                servebasis
• First come/first




                                                           Lafayette County
                                                           Lafayette        DOC000096
                                                                     County D00000096
